Appellant's first ground of his motion is that we were wrong in holding the argument of the district attorney not harmful enough to demand reversal in the absence of instructions *Page 196 
to the jury not to consider same. Upon a closer inspection of the bill of exceptions presenting this matter, we observe that in each case the trial court did give to the jury instructions not to consider the matters thus complained of. In regard to bill of exceptions No. 22, which is one of the bills referred to, we note in the qualification it is stated that appellant took a bill of exceptions to all of the argument of the district attorney at the time, and in his preparation of this bill selected only a part of said argument. Such a qualification upon the bill of exceptions would seem to make the objection unavailing.
Appellant renews complaint of a question asked by the district attorney of a character witness testifying favorably to appellant. The bill of exceptions fails to set out the answer, if any, given by the witness, and we perceive no such injurious character in the question asked that would call for a reversal.
Appellant renews complaint of the failure of the court to give special charge No. 6. In our opinion same was covered by special charges Nos. 5 and 7, which were given by the court.
Appellant complains of the failure of the court to apply the law of reasonable doubt to his affirmative defense. We are not able to agree with appellant in regard to this contention.
We have tried carefully to weigh and consider each of the complaints made, but are unable to agree with the soundness of any of them, and the motion for rehearing will be accordingly overruled.
Overruled.